DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Acknowledgment is made of applicant's Preliminary Amendment, filed 14 July 2022. The changes and remarks disclosed therein were considered.
Claims 1-20 are pending in the application.	
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 06/13/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 05/31/2022. These drawings are review and accepted by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are reject on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S Patent No. 11,380,371 B2 (‘371). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application claims are obvious variants of the ‘371 claims.
US Patent No.11,380,371
US Patent Application No. 20220293141 A1
1. A sense amplifier, comprising: a voltage comparator with offset compensation, coupled to a bit line and a reference bit line via a first I/O node and a second I/O node of the sense amplifier respectively, and configured to compare a first input voltage and a second input voltage to output a sensing signal; a first clamping circuit, coupled between the first I/O node of the sense amplifier and the bit line; and a second clamping circuit, coupled between the second I/O node of the sense amplifier and the reference bit line, wherein the first clamping circuit and the second clamping circuit trim a voltage corresponding to the bit line and a voltage corresponding to the reference bit line respectively to match the voltage corresponding to the reference bit line with the voltage corresponding to the bit line.
2. The sense amplifier of claim 1, wherein the first clamping circuit comprises a first main branch circuit and a plurality of first trimming branch circuits, wherein the first main branch circuit comprises: a first main transistor, having a first terminal, a second terminal and a control terminal, wherein the first terminal of the first main transistor is coupled to a first connection node between the first I/O node of the sense amplifier and the first clamping circuit, and the control terminal of the first main transistor is coupled to receive a clamping voltage; and a first main switch, coupled between the second terminal of the first main transistor and the bit line, wherein the first main switch is switched on to electrically couple the bit line to the first main transistor, and the first main switch is switched off to electrically isolate the bit line from the first main transistor, and each of the first trimming branch circuits comprises: a first trimming transistor, having a first terminal, a second terminal and a control terminal, wherein the first terminal of the first trimming transistor is coupled to the first connection node, and the control terminal of the first trimming transistor is coupled to receive the clamping voltage; and a first trimming switch, coupled between the second terminal of the first trimming transistor and a second connection node between the first main switch and the bit line, wherein the first trimming switch is switched on to electrically couple the bit line to the first trimming transistor, and the first trimming switch is switched off to electrically isolate the bit line from the first trimming transistor.
3. The sense amplifier of claim 2, wherein the second clamping circuit comprises a second main branch circuit and a plurality of second trimming branch circuits, wherein the second main branch circuit comprises: a second main transistor, having a first terminal, a second terminal and a control terminal, wherein the first terminal of the second main transistor is coupled to a first connection node between the second I/O node of the sense amplifier and the second clamping circuit, and the control terminal of the second main transistor is coupled to receive a clamping voltage; and a second main switch, coupled between the second terminal of the second main transistor and the reference bit line, wherein the second main switch is switched on to electrically couple the reference bit line to the second main transistor, and the second main switch is switched off to electrically isolate the reference bit line from the second main transistor, and, each of the second trimming branch circuits comprises: a second trimming transistor, having a first terminal, a second terminal and a control terminal, wherein the first terminal of the second trimming transistor is coupled to the first connection node, and the control terminal of the second trimming transistor is coupled to receive the clamping voltage; and a second trimming switch, coupled between the second terminal of the second trimming transistor and a second connection node between the second main switch and the reference bit line, wherein the second trimming switch is switched on to electrically couple the reference bit line to the second trimming transistor, and the second trimming switch is switched off to electrically isolate the reference bit line from the second trimming transistor.
4. The sense amplifier of claim 3, wherein the voltage corresponding to the bit line is trimmed by turning-on or turning-off one or more of the first trimming switches, and the trimmed voltage corresponding to the bit line is proportional to the total number of currently turned-on first trimming switches of the first clamping circuit, and, the voltage corresponding to the reference bit line is trimmed by turning-on or turning-off one or more of the second trimming switches, and the trimmed voltage corresponding to the reference bit line is proportional to the total number of currently turned-on second trimming switches of the second clamping circuit.
5. The sense amplifier of claim 1, the voltage comparator comprises: a first circuit; and a second circuit, wherein the first circuit and the second circuit are coupled to the first I/O node and the second I/O node of the sense amplifier, wherein the first circuit comprises: a first transistor, a second transistor and a third transistor, wherein a first terminal of the first transistor and a first terminal of the second transistor are coupled to a first reference voltage level, a control terminal of the first transistor, a control terminal of the second transistor and a control terminal of the third transistor are coupled to receive a pre-charge signal, a second terminal of the first transistor and a second terminal of the third transistor are coupled to a connection node between the first I/O node of the sense amplifier, the first transistor and the third transistor, and a second terminal of the second transistor and a first terminal of the third transistor are coupled to a further connection node between the second I/O node of the sense amplifier, the second transistor and the third transistor.
6. The sense amplifier of claim 5, wherein the second circuit of the voltage comparator comprises: a fourth transistor, a fifth transistor, a pair of first p-type transistors, a pair of first n-type transistors, a pair of second p-type transistors, and a pair of second n-type transistors, wherein the pair of the first p-type transistors and the pair of the first n-type transistors form a third circuit, the pair of the second p-type transistors and the pair of the second n-type transistors form a fourth circuit, the third circuit is cross-coupled to the fourth circuit, and, outputs of the third circuit and the fourth circuit are coupled to the first I/O node and the second I/O node of the sense amplifier, wherein the fourth transistor is coupled to the third circuit and the fourth circuit, wherein a first terminal of the fourth transistor is coupled to the first reference voltage level, a second terminal of the fourth transistor is coupled to a connection node between the fourth transistor, the third circuit, and the fourth circuit, and, a control terminal of the fourth transistor is coupled to receive a first enable signal, wherein the fifth transistor is coupled to the third circuit and the fourth circuit, wherein a first terminal of the fifth transistor is coupled to a connection node between the fifth transistor, the third circuit, and the fourth circuit, a second terminal of the fifth transistor is coupled to a second reference voltage level, and a control terminal of the fifth transistor is coupled to receive a second enable signal.
7. The sense amplifier of claim 1, wherein the difference between a first output voltage and a second output voltage corresponding to the sensing signal is larger than the difference between the first input voltage and the second input voltage, wherein the first input voltage is inputted to the voltage comparator via the first I/O node of the sense amplifier, the second input voltage is inputted to the voltage comparator via the second I/O node of the sense amplifier, the first output voltage is outputted from the voltage comparator via the first I/O node of the sense amplifier, and the second output voltage is outputted from the voltage comparator via the second I/O node of the sense amplifier, and the sense amplifier further comprising: a first resistor, coupled between the first clamping circuit and the bit line; and a second resistor, coupled between the second clamping circuit and the reference bit line.
8. A sense amplifier, comprising: a voltage comparator, coupled to a bit line and a reference bit line, and configured to compare a first input voltage and a second input voltage to output a sensing signal; and a clamping circuit, coupled between the voltage comparator, the bit line and the reference bit line, wherein one of the voltage comparator and the clamping circuit is with offset compensation, wherein the voltage comparator is further configured to trim a first voltage corresponding to the bit line and a second voltage corresponding to the reference bit line to match the voltage corresponding to the reference bit line with the voltage corresponding to the bit line.
9. The sense amplifier of claim 8, wherein the voltage comparator comprises: a first circuit; a second circuit; and a third circuit, wherein the second circuit is cross-coupled to the third circuit via a first I/O node and a second I/O node of the sense amplifier, wherein the first circuit comprises: a first transistor, a second transistor and a third transistor, wherein a first terminal of the first transistor and a first terminal of the second transistor are coupled to a first reference voltage level, a control terminal of the first transistor, a control terminal of the second transistor and a control terminal of the third transistor are coupled to receive a pre-charge signal, a second terminal of the first transistor and a second terminal of the third transistor are coupled to a connection node between a first node, the first transistor and the third transistor, and, a second terminal of the second transistor and a first terminal of the third transistor are coupled to a further connection node between a second node, the second transistor and the third transistor.
10. The sense amplifier of claim 9, wherein the second circuit comprises: a fourth transistor; a first main branch circuit; and a plurality of first trimming branch circuits, wherein a first terminal of the fourth transistor is coupled to the first reference voltage level, a control terminal of the fourth transistor is coupled to the first node, and a second terminal of the fourth transistor is coupled to the first main branch circuit via the first I/O node of the sense amplifier, wherein the first trimming branch circuits are coupled to the first main branch circuit via a third node.
11. The sense amplifier of claim 10, wherein the first main branch circuit comprises: a first main transistor, wherein a first terminal of the first main transistor is coupled to the first I/O node of the sense amplifier, a control terminal of the first main transistor is coupled to a first connection node between the first node and the second I/O node of the sense amplifier, and a second terminal of the first main transistor is coupled to the third node, and, each of the first trimming branch circuits comprises: a first trimming switch; and a first trimming transistor, wherein a first terminal of the first trimming transistor is coupled to the first trimming switch, a control terminal of the first trimming transistor is coupled to the first connection node, and a second terminal of the first trimming transistor is coupled to the third node, wherein the first trimming switch is coupled between the first terminal of the first trimming transistor and the first reference voltage level, wherein the first trimming switch is switched on to electrically couple the first reference voltage level to the first trimming transistor, and the first trimming switch is switched off to electrically isolate the first reference voltage level from the first trimming transistor, wherein the voltage corresponding to the third node is trimmed by turning-on or turning-off one or more of the first trimming switches, and the trimmed voltage corresponding to the third node is proportional to the total number of currently turned-on first trimming switches of the third circuit.
12. The sense amplifier of claim 9, wherein the third circuit comprises: a fifth transistor; a second main branch circuit; and a plurality of second trimming branch circuits, wherein a first terminal of the fifth transistor is coupled to the first reference voltage level, a control terminal of the fifth transistor is coupled to the second node, and a second terminal of the fifth transistor is coupled to the second main branch circuit via the second I/O node of the sense amplifier, wherein the second trimming branch circuits are coupled to the second main branch circuit via a fourth node.
13. The sense amplifier of claim 12, wherein the second main branch circuit comprises: a second main transistor, wherein a first terminal of the second main transistor is coupled to the second I/O node of the sense amplifier, a control terminal of the second main transistor is coupled to a second connection node between the second node and the first I/O node of the sense amplifier, and a second terminal of the second main transistor is coupled to the fourth node, and, each of the second trimming branch circuits comprises: a second trimming switch; and a second trimming transistor, wherein a first terminal of the second trimming transistor is coupled to the second trimming switch, a control terminal of the second trimming transistor is coupled to the second connection node, and a second terminal of the second trimming transistor is coupled to the fourth node, wherein the second trimming switch is coupled between the first terminal of the second trimming transistor and the first reference voltage level, wherein the second trimming switch is switched on to electrically couple the first reference voltage level to the second trimming transistor, and the second trimming switch is switched off to electrically isolate the first reference voltage level from the second trimming transistor, wherein the voltage corresponding to the fourth node is trimmed by turning-on or turning-off one or more of the second trimming switches, and the trimmed voltage corresponding to the fourth node is proportional to the total number of currently turned-on second trimming switches of the third circuit.
14. The sense amplifier of claim 9, wherein the clamping circuit comprises: a first clamping circuit, coupled between the voltage comparator and the bit line; a second clamping circuit, coupled between the voltage comparator and the reference bit line; and an operational amplifier, having an output terminal, a first input terminal, and a second input terminal, wherein the output terminal is coupled to a connection node between the first clamping circuit and the second clamping circuit, the first input terminal is coupled to receive a bias voltage, and the second input terminal is coupled to a further connection node between the first clamping circuit and the second clamping circuit.
15. The sense amplifier of claim 14, wherein the first clamping circuit comprises a first transistor, a first switch, a second switch, and a first capacitor, Wherein a first terminal of the first transistor is coupled to a third node of the second circuit, a control terminal of the first transistor is coupled to a first connection node between the first switch and a first terminal of the first capacitor, a second terminal of the first capacitor is coupled to the second reference voltage level, the first switch is coupled between the first connection node and the connection node between the first clamping circuit and the second clamping circuit, wherein the first switch is switched on to electrically couple the connection node to the first transistor and the first capacitor, and the first switch is switched off to electrically isolate the connection node from the first transistor and the first capacitor, the second switch is coupled between a second terminal of the first transistor and the further connection node between the first clamping circuit and the second clamping circuit, wherein the second switch is switched on to electrically couple the further connection node to the first transistor, and the second switch is switched off to electrically isolate the further connection node from the first transistor, and the first capacitor is configured to store electric charge corresponding to a voltage to the control terminal of the first transistor.
16. The sense amplifier of claim 15, wherein the second clamping circuit comprises a second transistor, a third switch, a fourth switch, and a second capacitor, wherein a first terminal of the second transistor is coupled to a fourth node of the third circuit, a control terminal of the second transistor is coupled to a second connection node between the third switch and a first terminal of the second capacitor, a second terminal of the second capacitor is coupled to the second reference voltage level, the third switch is coupled between the second connection node and the connection node between the first clamping circuit and the second clamping circuit, wherein the third switch is switched on to electrically couple the connection node to the second transistor and the second capacitor, and the third switch is switched off to electrically isolate the connection node from the second transistor and the second capacitor, the fourth switch is coupled between a second terminal of the second transistor and the further connection node between the first clamping circuit and the second clamping circuit, wherein the fourth switch is switched on to electrically couple the further connection node to the second transistor, and the fourth switch is switched off to electrically isolate the further connection node from the second transistor, and the second capacitor is configured to store electric charge corresponding to a voltage to the control terminal of the second transistor.
17. The sense amplifier of claim 16, further comprising: a first resistor, coupled between the bit line and a third connection node between the second switch and the second terminal of the first transistor; and a second resistor, coupled between the reference bit line and a fourth connection node between the fourth switch and the second terminal of the second transistor, wherein a voltage to the first resistor corresponding to the bit line is obtained after turning on both the first switch and the second switch and turning off both the third switch and the fourth switch, and a voltage to the second resistor corresponding to the reference bit line is obtained after turning on both the third switch and the fourth switch and turning off both the first switch and the second switch.
18. The sense amplifier of claim 17, wherein in response to the operational amplifier entering a steady state after turning on both the first switch and the second switch and turning off both the third switch and the fourth switch, the obtained voltage to the first resistor is equal to the bias voltage, and the electric charge corresponding to the voltage to the control terminal of the first transistor is stored in the first capacitor, in response to the operational amplifier entering a further steady state after turning off both the first switch and the second switch and turning on both the third switch and the fourth switch, the obtained voltage to the second resistor is equal to the bias voltage, and the electric charge corresponding to the voltage to the control terminal of the second transistor is stored in the second capacitor, and, after turning off the first switch, the second switch, the third switch and the fourth switch together, the first capacitor discharges the stored electric charge to the control terminal of the first transistor to provide the first clamping voltage to the control terminal of the first transistor, and the second capacitor discharges the stored electric charge to the control terminal of the second transistor to provide the second clamping voltage to the control terminal of the second transistor, such that the voltage to the first resistor and the voltage to the second resistor are as the same as the bias voltage.
19. An operating method for a non-volatile memory, the non-volatile memory comprises a memory array and a sense amplifier, wherein the sense amplifier comprises a voltage comparator with offset compensation, a first clamping circuit, and a second clamping circuit, the first clamping circuit is coupled between a first I/O node of the sense amplifier and a bit line, and the second clamping circuit is coupled between a second I/O node of the sense amplifier and a reference bit line, wherein the operating method comprising: comparing, by the voltage comparator, a first input voltage and a second input voltage via the first I/O node and the second I/O node of the sense amplifier respectively to output a sensing signal; and trimming, by the first clamping circuit and the second clamping circuit, a voltage corresponding to the bit line and a voltage corresponding to the reference bit line respectively to match the voltage corresponding to the reference bit line with the voltage corresponding to the bit line.
20. An operating method for a non-volatile memory, the non-volatile memory comprises a memory array and a sense amplifier, wherein the sense amplifier comprises a voltage comparator and a clamping circuit, the clamping circuit is coupled with a first I/O node of the sense amplifier, a bit line, a second I/O node of the sense amplifier, and a reference bit line, and one of the voltage comparator and the clamping circuit is with offset compensation, wherein the operating method comprising: comparing, by the voltage comparator, a first input voltage and a second input voltage via the first I/O node and the second I/O node of the sense amplifier respectively to output a sensing signal; and trimming, by the voltage comparator, a voltage corresponding to the bit line and a voltage corresponding to the reference bit line respectively to match the voltage corresponding to the reference bit line with the voltage corresponding to the bit line.
1. A sense amplifier, comprising: a voltage comparator with offset compensation, coupled to a bit line and a reference bit line via a first 1/0 node and a second I/O node of the sense amplifier respectively, and configured to compare a first input voltage and a second input voltage to output a sensing signal; a first clamping circuit, coupled between the first I/O node of the sense amplifier and the bit line; and a second clamping circuit, coupled between the second I/O node of the sense amplifier and the reference bit line, wherein at least one of the first clamping circuit and the second clamping circuit perform a trimming correction function for matching a first threshold voltage of the first clamping circuit with a second threshold voltage of the second clamping circuit.  

2. The sense amplifier of claim 1, wherein the first clamping circuit comprises a first main branch circuit and a plurality of first trimming branch circuits, wherein the first main branch circuit comprises: a first main transistor, having a first terminal, a second terminal and a control terminal, wherein the first terminal of the first main transistor is coupled to a first connection node between the first I/O node of the sense amplifier and the first clamping circuit, and the control terminal of the first main transistor is coupled to receive a clamping voltage; and a first main switch, coupled between the second terminal of the first main transistor and the bit line, wherein the first main switch is switched on to electrically couple the bit line to the first main transistor, and the first main switch is switched off to electrically isolate the bit line from the first main transistor, and each of the first trimming branch circuits comprises: a first trimming transistor, having a first terminal, a second terminal and a control terminal, wherein the first terminal of the first trimming transistor is coupled to the first connection node, and the control terminal of the first trimming transistor is coupled to receive the clamping voltage; and a first trimming switch, coupled between the second terminal of the first trimming transistor and a second connection node between the first main switch and the bit line, wherein the first trimming switch is switched on to electrically couple the bit line to the first trimming transistor, and the first trimming switch is switched off to electrically isolate the bit line from the first trimming transistor.  

3. The sense amplifier of claim 1, wherein the second clamping circuit comprises a second main branch circuit and a plurality of second trimming branch circuits, wherein the second main branch circuit comprises: a second main transistor, having a first terminal, a second terminal and a control terminal, wherein the first terminal of the second main transistor is coupled to a first connection node between the second I/O node of the sense amplifier and the second clamping circuit, and the control terminal of the second main transistor is coupled to receive a clamping voltage; and a second main switch, coupled between the second terminal of the second main transistor and the reference bit line, wherein the second main switch is switched on to electrically couple the reference bit line to the second main transistor, and the second main switch is switched off to electrically isolate the reference bit line from the second main transistor, and, each of the second trimming branch circuits comprises: a second trimming transistor, having a first terminal, a second terminal and a control terminal, wherein the first terminal of the second trimming transistor is coupled to the first connection node, and the control terminal of the second trimming transistor is coupled to receive the clamping voltage; and a second trimming switch, coupled between the second terminal of the second trimming transistor and a second connection node between the second main switch and the reference bit line, wherein the second trimming switch is switched on to electrically couple the reference bit line to the second trimming transistor, and the second trimming switch is switched off to electrically isolate the reference bit line from the second trimming transistor.  

4. The sense amplifier of claim 1, wherein a voltage corresponding to the bit line is trimmed by turning-on or turning-off one or more first trimming switches of the first clamping circuit, and the trimmed voltage corresponding to the bit line is proportional to the total number of currently turned-on first trimming switches of the first clamping circuit, and, a voltage corresponding to the reference bit line is trimmed by turning-on or turning-off one or more second trimming switches of the second clamping circuit, and the trimmed voltage corresponding to the reference bit line is proportional to the total number of currently turned-on second trimming switches of the second clamping circuit.  
5. The sense amplifier of claim 1, the voltage comparator comprises: a first circuit; and a second circuit, wherein the first circuit and the second circuit are coupled to the first I/O node and the second I/O node of the sense amplifier, wherein the first circuit comprises: a first transistor, a second transistor and a third transistor, wherein a first terminal of the first transistor and a first terminal of the second transistor are coupled to a first reference voltage level, a control terminal of the first transistor, a control terminal of the second transistor and a control terminal of the third transistor are coupled to receive a pre-charge signal, a second terminal of the first transistor and a second terminal of the third transistor are coupled to a connection node between the first I/O node of the sense amplifier, the first transistor and the third transistor, and a second terminal of the second transistor and a first terminal of the third transistor are coupled to a further connection node between the second I/O node of the sense amplifier, the second transistor and the third transistor.  
6. The sense amplifier of claim 5, wherein the second circuit of the voltage comparator comprises: a fourth transistor, a fifth transistor, a pair of first p-type transistors, a pair of first n-type transistors, a pair of second p-type transistors, and a pair of second n-type transistors, wherein the pair of the first p-type transistors and the pair of the first n-type transistors form a third circuit, the pair of the second p-type transistors and the pair of the second n-type transistors form a fourth circuit, the third circuit is cross-coupled to the fourth circuit, and, outputs of the third circuit and the fourth circuit are coupled to the first 1/O node and the second I/O node of the sense amplifier, wherein the fourth transistor is coupled to the third circuit and the fourth circuit, wherein a first terminal of the fourth transistor is coupled to the first reference voltage level, a second terminal of the fourth transistor is coupled to a connection node between the fourth transistor, the third circuit, and the fourth circuit, and, a control terminal of the fourth transistor is coupled to receive a first enable signal, wherein the fifth transistor is coupled to the third circuit and the fourth circuit, wherein a first terminal of the fifth transistor is coupled to a connection node between the fifth transistor, the third circuit, and the fourth circuit, a second terminal of the fifth transistor is coupled to a second reference voltage level, and a control terminal of the fifth transistor is coupled to receive a second enable signal. 
 
7. The sense amplifier of claim 1, wherein the difference between a first output voltage and a second output voltage corresponding to the sensing signal is larger than the difference between the first input voltage and the second input voltage, wherein the first input voltage is inputted to the voltage comparator via the first I/O node of the sense amplifier, the second input voltage is inputted to the voltage comparator via the second I/O node of the sense amplifier, the first output voltage is outputted from the voltage comparator via the first I/O node of the sense amplifier, and the second output voltage is outputted from the voltage comparator via the second I/O node of the sense amplifier, and the sense amplifier further comprising: a first resistor, coupled between the first clamping circuit and the bit line; and a second resistor, coupled between the second clamping circuit and the reference bit line.  

8. A sense amplifier, comprising: a voltage comparator, coupled to a bit line and a reference bit line, and configured to compare a first input voltage and a second input voltage to output a sensing signal; and a clamping circuit, coupled between the voltage comparator, the bit line and the reference bit line, wherein one of the voltage comparator and the clamping circuit is with offset compensation, wherein the voltage comparator has at least one trimming branch circuit to trim at least one of a first voltage corresponding to the bit line and a second voltage corresponding to the reference bit line to match the voltage corresponding to the reference bit line with the voltage corresponding to the bit line.  
9. The sense amplifier of claim 8, wherein the voltage comparator comprises: a first circuit; a second circuit; and a third circuit, wherein the second circuit is cross-coupled to the third circuit via a first I/O node and a second 1/0 node of the sense amplifier, wherein the first circuit comprises: a first transistor, a second transistor and a third transistor, wherein a first terminal of the first transistor and a first terminal of the second transistor are coupled to a first reference voltage level, a control terminal of the first transistor, a control terminal of the second transistor and a control terminal of the third transistor are coupled to receive a pre-charge signal, a second terminal of the first transistor and a second terminal of the third transistor are coupled to a connection node between a first node, the first transistor and the third transistor, and, a second terminal of the second transistor and a first terminal of the third transistor are coupled to a further connection node between a second node, the second transistor and the third transistor.  

10. The sense amplifier of claim 9, wherein the second circuit comprises: a fourth transistor; a first main branch circuit; and a plurality of first trimming branch circuits, wherein a first terminal of the fourth transistor is coupled to the first reference voltage level, a control terminal of the fourth transistor is coupled to the first node, and a second terminal of the fourth transistor is coupled to the first main branch circuit via the first I/O node of the sense amplifier, wherein the first trimming branch circuits are coupled to the first main branch circuit via a third node. 
 
11. The sense amplifier of claim 10, wherein the first main branch circuit comprises: a first main transistor, wherein a first terminal of the first main transistor is coupled to the first I/O node of the sense amplifier, a control terminal of the first main transistor is coupled to a first connection node between the first node and the second 1/0 node of the sense amplifier, and a second terminal of the first main transistor is coupled to the third node, and, each of the first trimming branch circuits comprises: a first trimming switch; and a first trimming transistor, wherein a first terminal of the first trimming transistor is coupled to the first trimming switch, a control terminal of the first trimming transistor is coupled to the first connection node, and a second terminal of the first trimming transistor is coupled to the third node, wherein the first trimming switch is coupled between the first terminal of the first trimming transistor and the first reference voltage level, wherein the first trimming switch is switched on to electrically couple the first reference voltage level to the first trimming transistor, and the first trimming switch is switched off to electrically isolate the first reference voltage level from the first trimming transistor, wherein the voltage corresponding to the third node is trimmed by turning-on or turning-off one or more of the first trimming switches, and the trimmed voltage corresponding to the third node is proportional to the total number of currently turned-on first trimming switches of the third circuit.  

12. The sense amplifier of claim 9, wherein the third circuit comprises: a fifth transistor; a second main branch circuit; and a plurality of second trimming branch circuits, wherein a first terminal of the fifth transistor is coupled to the first reference voltage level, a control terminal of the fifth transistor is coupled to the second node, and a second terminal of the fifth transistor is coupled to the second main branch circuit via the second I/O node of the sense amplifier, wherein the second trimming branch circuits are coupled to the second main branch circuit via a fourth node. 
 
13. The sense amplifier of claim 12, wherein the second main branch circuit comprises: a second main transistor, wherein a first terminal of the second main transistor is coupled to the second I/O node of the sense amplifier, a control terminal of the second main transistor is coupled to a second connection node between the second node and the first /O node of the sense amplifier, and a second terminal of the second main transistor is coupled to the fourth node, and, each of the second trimming branch circuits comprises: a second trimming switch; and a second trimming transistor, wherein a first terminal of the second trimming transistor is coupled to the second trimming switch, a control terminal of the second trimming transistor is coupled to the second connection node, and a second terminal of the second trimming transistor is coupled to the fourth node, wherein the second trimming switch is coupled between the first terminal of the second trimming transistor and the first reference voltage level, wherein the second trimming switch is switched on to electrically couple the first reference voltage level to the second trimming transistor, and the second trimming switch is switched off to electrically isolate the first reference voltage level from the second trimming transistor, wherein the voltage corresponding to the fourth node is trimmed by turning-on or turning-off one or more of the second trimming switches, and the trimmed voltage corresponding to the fourth node is proportional to the total number of currently turned-on second trimming switches of the third circuit.  

14. The sense amplifier of claim 9, wherein the clamping circuit comprises: a first clamping circuit, coupled between the voltage comparator and the bit line; a second clamping circuit, coupled between the voltage comparator and the reference bit line; and an operational amplifier, having an output terminal, a first input terminal, and a second input terminal, wherein the output terminal is coupled to a connection node between the first clamping circuit and the second clamping circuit, the first input terminal is coupled to receive a bias voltage, and the second input terminal is coupled to a further connection node between the first clamping circuit and the second clamping circuit.  

15. The sense amplifier of claim 14, wherein the first clamping circuit comprises a first transistor, a first switch, a second switch, and a first capacitor, Wherein a first terminal of the first transistor is coupled to a third node of the second circuit, a control terminal of the first transistor is coupled to a first connection node between the first switch and a first terminal of the first capacitor, a second terminal of the first capacitor is coupled to the second reference voltage level, the first switch is coupled between the first connection node and the connection node between the first clamping circuit and the second clamping circuit, wherein the first switch is switched on to electrically couple the connection node to the first transistor and the first capacitor, and the first switch is switched off to electrically isolate the connection node from the first transistor and the first capacitor, the second switch is coupled between a second terminal of the first transistor and the further connection node between the first clamping circuit and the second clamping circuit, wherein the second switch is switched on to electrically couple the further connection node to the first transistor, and the second switch is switched off to electrically isolate the further connection node from the first transistor, and the first capacitor is configured to store electric charge corresponding to a voltage to the control terminal of the first transistor.  

16. The sense amplifier of claim 15, wherein the second clamping circuit comprises a second transistor, a third switch, a fourth switch, and a second capacitor, wherein a first terminal of the second transistor is coupled to a fourth node of the third circuit, a control terminal of the second transistor is coupled to a second connection node between the third switch and a first terminal of the second capacitor, a second terminal of the second capacitor is coupled to the second reference voltage level, the third switch is coupled between the second connection node and the connection node between the first clamping circuit and the second clamping circuit, wherein the third switch is switched on to electrically couple the connection node to the second transistor and the second capacitor, and the third switch is switched off to electrically isolate the connection node from the second transistor and the second capacitor, the fourth switch is coupled between a second terminal of the second transistor and the further connection node between the first clamping circuit and the second clamping circuit, wherein the fourth switch is switched on to electrically couple the further connection node to the second transistor, and the fourth switch is switched off to electrically isolate the further connection node from the second transistor, and the second capacitor is configured to store electric charge corresponding to a voltage to the control terminal of the second transistor.  

17. The sense amplifier of claim 16, further comprising: a first resistor, coupled between the bit line and a third connection node between the second switch and the second terminal of the first transistor; and a second resistor, coupled between the reference bit line and a fourth connection node between the fourth switch and the second terminal of the second transistor, wherein a voltage to the first resistor corresponding to the bit line is obtained after turning on both the first switch and the second switch and turning off both the third switch and the fourth switch, and a voltage to the second resistor corresponding to the reference bit line is obtained after turning on both the third switch and the fourth switch and turning off both the first switch and the second switch.  

18. The sense amplifier of claim 17, wherein in response to the operational amplifier entering a steady state after turning on both the first switch and the second switch and turning off both the third switch and the fourth switch, the obtained voltage to the first resistor is equal to the bias voltage, and the electric charge corresponding to the voltage to the control terminal of the first transistor is stored in the first capacitor, in response to the operational amplifier entering a further steady state after turning off both the first switch and the second switch and turning on both the third switch and the fourth switch, the obtained voltage to the second resistor is equal to the bias voltage, and the electric charge corresponding to the voltage to the control terminal of the second transistor is stored in the second capacitor, and, after turning off the first switch, the second switch, the third switch and the fourth switch together, the first capacitor discharges the stored electric charge to the control terminal of the first transistor to provide the first clamping voltage to the control terminal of the first transistor, and the second capacitor discharges the stored electric charge to the control terminal of the second transistor to provide the second clamping voltage to the control terminal of the second transistor, such that the voltage to the first resistor and the voltage to the second resistor are as the same as the bias voltage.
  
19. An operating method for a non-volatile memory, the non-volatile memory comprises a memory array and a sense amplifier, wherein the sense amplifier comprises a voltage comparator and a clamping device, the clamping device is coupled with a first 1/O node of the sense amplifier, a bit line, a second I/O node of the sense amplifier, and a reference bit line, and one of the voltage comparator and the clamping device is with offset compensation, wherein the operating method comprising: comparing, by the voltage comparator, a first input voltage and a second input voltage via the first I/O node and the second I/O node of the sense amplifier respectively to output a sensing signal; and trimming, by the clamping device circuit, at least one of a voltage corresponding to the bit line and a voltage corresponding to the reference bit line respectively to match a first threshold voltage of the first clamping circuit with a second threshold voltage of the second clamping circuit; or trimming, by the voltage comparator, at least one of the voltage corresponding to the bit line and the voltage corresponding to the reference bit line to match the voltage corresponding to the reference bit line with the voltage corresponding to the bit line.  
20.  The sense amplifier of claim 19, further comprising: providing a first clamping circuit disposed in the clamping device for trimming the voltage corresponding to the bit line, and providing a second clamping circuit disposed in the clamping device for trimming the voltage corresponding to the reference bit line with the voltage corresponding to the bit line.   



Allowable Subject Matter
Claims 1-20 are presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825